Citation Nr: 1114394	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-28 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina
 
 
THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.
 
2.  Entitlement to service connection for diabetes mellitus, to include as due to pancreatitis.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
 
INTRODUCTION
 
The appellant is a Veteran who served on active duty from October 1964 to May 1982.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  A February 2002 rating decision declined to reopen the issue of entitlement to service connection for hypertension due to the absence of new and material evidence.  In the absence of a timely appeal, the February 2002 rating decision is final.
 
2.  The evidence submitted since the February 2002 rating decision does not raise a reasonable possibility of substantiating the claim.
 
 
CONCLUSION OF LAW
 
The February 2002 rating decision is final.  New and material evidence to reopen a claim for service connection for hypertension has not been received. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A and 38 C.F.R. § 3.159 have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in September 2006 of the information and evidence needed to substantiate and complete his claim to include information regarding how VA assigns disability evaluations and effective dates.  A November 2006 letter provided notice of the definition of "new and material" evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The claim was readjudicated in the March 2007 statement of the case.  This document also notified the Veteran that the reason for the previous denials was that evidence of record failed to establish any relationship between hypertension and service.  
 
VA has also fulfilled its duty to assist.  The claims file contains the Veteran's service treatment records, VA medical center records, and his Social Security Administration disability benefit records.  There is no suggestion that additional pertinent records must be secured prior to the Board adjudicating this claim.
 
In determining whether the new evidence is material, the Board has considered the United States Court of Appeals for Veterans Claims decision in Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010), which held that if the McLendon test was met, the Board would have to reopen the claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), four factors must be considered in determining whether a medical examination be provided or medical opinion obtained: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  Keeping the Shade mandate in mind, the Board finds that the evidence does not meet the McLendon evidentiary thresholds to warrant an examination for hypertension.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  
 
Analysis

VA received the Veteran's original claim of entitlement to service connection for hypertension in October 1999.  A March 2000 rating decision denied the claim finding that the Veteran's service records failed to show a diagnosis of hypertension or elevated blood readings.  The rating decision further noted that there was no medical evidence to link the Veteran's hypertension with his military service.  No appeal was perfected.

A February 2002 rating decision confirmed a March 2000 rating decision and found that new and material evidence to reopen the claim of entitlement to service connection hypertension had not been submitted.  A February 2002 letter informed the Veteran of that rating decision.  The claims file contains nothing to indicate he did not receive the letter, or any record that the U.S. Postal Service returned them to VA as undeliverable.  Nor is there any record of the Veteran having submitted a timely Notice of Disagreement with that decision.  Thus, the February 2002  rating decision is final and binding on the Veteran.

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

When a claim to reopen is presented under 38 U.S.C.A. § 5108, the Secretary must first determine whether the evidence presented 

or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).
In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).

In August 2006, the Veteran submitted a claim for his hypertension which the RO interpreted to indicate a request to reopen his previous claim for service connection.  A January 2007 rating action noted that the Veteran had not submitted new and material evidence demonstrating  or suggesting that hypertension was incurred in service, or that hypertension was compensably disabling within a year of separation from active duty.  
 
Review of the claims file reveals that additional evidence has been added in support of the Veteran's claim since the February 2002 rating decision.  This evidence includes duplicative treatment records from the Charleston VA medical center dated between November 1997 and September 1999, and new records from Charleston VA medical center dated between January 2000 and December 2001, treatment records from the VA medical center in Columbia dated between December 2004 and February 2007, statements made by the Veteran and his representative, records related to the appellant's Social Security disability claim for a back disorder and various VA examinations pertaining to other claims.  
 
The Board notes that all of the evidence, with the exception of the duplicate treatment records, submitted in support of the Veteran's claim is new.  The Board finds, however, that the evidence added since the February 2002 rating decision is not material.  
 
The new evidence contains the Veteran's assertions that his hypertension was incurred in service.  The record contains no new medical evidence supporting these assertions.  The Veteran previously asserted that his hypertension was related to service.  Thus, his later statements containing the same assertion are redundant of the evidence of record available in February 2002.  38 C.F.R. § 3.156 (a).  Further while the Veteran has stated that his hypertension is due to service, he has submitted no competent evidence linking hypertension to service.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994) (matters of diagnosis and etiology are within the province of trained medical professionals).  
 
While the record contains new VA treatment records, these records are silent as to the etiology of the Veteran's hypertension and at no time attribute hypertension to service.  Additionally, of note, the Veteran has not submitted, nor is there any evidence of, additional treatment records which might show evidence of compensably disabling hypertension within a year of his separation from active duty.  Finally, the Social Security records are ample but discuss the Veteran's back disorder and fail to show any relation between hypertension and service.  
 
Hence, the evidence submitted after the Veteran's February 2002 rating decision does not provide a reasonable possibility of substantiating his claim.  The record contains neither evidence showing in-service incurrence of hypertension nor competent evidence showing a link between service and the appellant's diagnosed hypertension.  Thus, the claim to reopen must be denied.

As the Veteran has not carried his initial burden of submitting new and material evidence, the benefit-of-the- doubt rule is not applicable to his petition to reopen.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
 
 
ORDER
 
New and material evidence has not been received to reopen a claim of entitlement to service connection for hypertension.  The petition to reopen is denied.
 
 
REMAND
 
The Veteran is service connected for chronic pancreatitis.  He contends that his diabetes mellitus, type II is secondary to this disorder.  In September 2006, the Veteran was afforded a VA examination.  In his report, the examining physician noted that, after a review of the Veteran's claims file and treatment records, he was unable to render an opinion as to whether or not the Veteran's chronic pancreatitis led to or aggravated his diabetes without resorting to speculation.  Unfortunately, the VA physician failed to provide reasons or bases for his opinion.  As the VA examiner failed to properly provide reasons for his opinion, a new examination must be provided.  

Where, after a review of the available evidence, VA determines that the evidence of record does not contain competent medical evidence to decide the claim and indicates that the claimed disability or symptoms may be associated with the Veteran's service, he must be provided with a medical examination.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon.  Hence, the Veteran should be afforded a VA examination in order to obtain an opinion as to whether his diabetes mellitus is due to service or his service-connected chronic pancreatitis.    
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO should take appropriate action to secure any records which have not been previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate any such records, the AMC/RO must specifically document what attempts were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran should be afforded a VA examination to be conducted by endocrinologist to determine whether it is at least as likely i.e., is there a 50/50 chance as not that diabetes mellitus, type II is related to his active duty service.  If not, the endocrinologist must opine whether it is at least as likely as not that diabetes mellitus is caused or aggravated beyond its natural progression by pancreatitis.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
A complete rationale must be provided for any opinion offered.
 
In preparing any opinion, the examiner must note the following terms:
 
*  "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance.
* "It is not due to" means 100 percent assurance of non relationship.
 
3.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.
 
4.  The AMC/RO must ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
5.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issues on appeal.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


